DETAILED ACTION
Information Disclosure Statement
1.	The prior art documents submitted by application in the Information Disclosure Statement filed on  9/31/2022  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
2.    Claims 1,2,5,7 and 9 are allowed.
3.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, which include,
an ophthalmologic apparatus having  an objective lens; a refractive power measurement optical system configured to project light onto a subject's eye via the objective lens and to detect returning light from the subject's eye; an inspection optical system that includes an optical scanner and is configured to deflect light from a light source, to project the light deflected by the optical scanner onto the subject's eye via the objective lens, and to detect returning light from the subject's eye; and a corneal shape measurement optical system configured to project an arc-like or circumferential measurement pattern from an outer edge side of the objective lens onto the subject's eye and to detect returning light from a cornea of the subject's eye, wherein when a working distance is WD, a distance from a corneal apex of the subject's eye to a pupil of the subject's eye is dl, a distance from the pupil to a fundus of the subject's eye is d2, and a scan range by the optical scanner is SA square, a diameter of the objective lens is greater than or equal to ((WD + d1) x SA/d2), wherein the corneal shape measurement optical system comprises: a keratometry light source; and a keratometry plate that is disposed between the keratometry light source and the subject's eye and is formed a light transmitting part which penetrates light from the keratometry light source, wherein the corneal shape measurement optical system is configured to project the measurement pattern onto the cornea of the subject's eye around an optical axis of the objective lens, and 2Application No. 16/289,679 Reply to Office Action of May 2, 2022 a distance between the corneal apex of the subject's eye and the keratometry plate is L, a height of an image based on the measurement pattern with respect to the optical axis of the objective lens is h, a corneal curvature radius of the subject's eye is R, and a radial width of the measurement pattern is At, the diameter of the objective lens is less than 2X((L+
  
    PNG
    media_image1.png
    35
    508
    media_image1.png
    Greyscale
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/14/2022